Case 3:18-cv-30188 Document 1 Filed 11/26/18 Page 1 of 9

UNITE]) STA'I`ES ])ISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS
WESTERN DIVISION

 

LOCAL 455, INTERNATIONAL
BROTHERHOOD oF ELECTRICAL
WORKERS, AFL-CIO,

CIVIL ACTION NO.
Plainciff,

v.

WESTERN MASSACHUSETTS
ELECTRIC COMPANY dib/a
EVERSOURCE ENERGY,

Defendant

 

 

TO: The Honorable Judges of the `

United States District Court

District of Massachusetts

Western Division

NOTICE OF REMOVAL

Pursuant to 28 U.S.C. § 1441, er Seq., Defendant Western Massachusetts Electric
Company d/b/a Eversonrce Energy (“Eversource” or “Defendant”) files this Notice of Removal
to remove this aetion from the Massachusetts Superior Court in and for Hampden County, in
Which said case is now pending in the name and style Local 455, International Brotherhood of
Electrical Workers, AFL-CIO v. Western Massachusetts Elecrric Comparzy d/b/a Eversource

Energy, Civil Action No. 1879-CV-00678.

As grounds for this removal, Defendant states as folloWS:

Case 3:18-cv-30188 Document 1 Filed 11/26/18 Page 2 of 9

INTRODUCTION

l. Plaintiff Local 455 , International Brotherhood of Electrical Workers, AFL-CIO
(“Plaintift” or “the Union”) served upon Defendant’s resident agent for service of process,
Corporation Service Company (“CSC”), a Summons and a copy of a Complaint in this action on
October 26, 2018. A copy of the Summons and Complaint and all other papers received in this
case to date are attached hereto as Exhibit A.

2. The Compiaint, Which the Union purports to bring on behalf of a bargaining unit
comprised of approximately 118 craft Workers of Defendant, alleges that, from February 5 , 2018
to present, Eversource’s employees performed Work during some or all of their half-hour lunch
periods. The Union, in its Complaint, further alleges that Defendant did not compensate
employees for time Worl<ed during these meal breaks. Plaintiff asserts that Defendant’s conduct
constitutes a violation of Massachusetts labor laws, including M.G.L. c. 149, §§ 148 and 150 and
M.G.L. c. 151 §§ lA and lB. and seeks time-and-one-half overtime pay and benefits for all
employees for all unpaid Working lunch periods irom February 5, 2018, treble damages, and
attorneys’ fees.

TIMELINESS OF REMOVAL
3. Defendant’s resident agent, CSC, Was served a copy of the Complaint on October

26, 2018. This Notice is therefore timely filed pursuant to 28 U.S.C. § 1446(1‘)).

Case 3:18-cv-30188 Document 1 Filed 11/26/18 Page 3 of 9

GROUNI)S FOR REMOVAL

4. Removal of this case is proper pursuant to 28 U.S.C. § 1331 because it presents a
federal question under Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185,
and the National Labor Relations Act, 29 U.S.C. § 151, et seq.

5. Although the presence or absence of federal question jurisdiction is generally
governed by the “Well pleaded complaint” standard, Which provides that federal jurisdiction
exists only When a federal question is presented on the face of the plaintiff’ s properly pleaded
complaint, the doctrine of complete preemption exists as an “independent corollary to the Well-
pleaded complaint rule.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). This doctrine
provides that “if a federal cause of action completely preempts a state cause of action, any
complaint that comes within the scope of the federal cause of action necessarily ‘arises under’
federal laW, such that “any claim purportedly based on that pre-empted state law is considered,
from its inception, a federal claim, and therefore arises under federal laW.” Caterpillar, 482 U.S.
at 393 (intemal citations omitted).

6. Pre-emption can occur by operation of the so-called “duty of fair representation.”
BIWDeceived v. Local S6, Induslrial Union ofMarine and Shi§pbuflding Workers of Am., 132
F.3d 824, 830 (1st Cir. 1997). A union acting in its representative capacity has a statutory
obligation to serve the interests of all members Without hostility or discrimination toward any, to
exercise it discretion in complete good faith and honesty, and to avoid arbitrary conduct.” Vaca v.
Sipes, 386 U.S. 171, 177. The duty of fair representation stems from the union’s status as the
exclusive bargaining agent, and therefore, implicates Section 9(a) of the National Labor

Relations Act. 29 U.S.C. § l59(a). “Consequently, state law is preempted Whenever a plaintiffs

Case 3:18-cv-30188 Document 1 Filed 11/26/18 Page 4 of 9

claim invokes rights derived from a union’s duty of fair representation.” BIWDeceived 132 F.3d
at 830 (lst Cir. 1997) (citing Condon v. Local 2944, 683 F.2d 590, 594-5 (lst. Cir. 1982)) (“[a]
union’s rights and duties as the exclusive bargaining agent in carrying out its representational
functions” collectively comprise a field in which the policy of the law is so dominated by the
sweep of federal statutes that legal relations which [those rights and duties] affect must be
deemed governed by federal law having its source in those statutes, rather than by localllaw”)
(citations and internal quotation marks omitted).

7. Here, the Union’s Complaint nowhere alludes to whether or not, prior to suit, it
exhausted remedies by following the applicable grievance and/ or arbitration procedures set forth
in the collective bargaining agreement between the parties. Therefore, to the extent that the
ability of Plaintiff` to proceed with its claims depends on whether it timely fulfilled any
exhaustion prerequisites to suit, the individual employees of the bargaining unit on whose behalf
the Union purportedly brin gs this claim may choose to “invoke[] rights derived from a union’s
duty of fair representation.” BIWDecez`ved, 132 F.3d _at 830. For these reasons, it is evident that
the instant action may evolve to encompass allegations by individual employees that the Union
breached a duty, that of fair representation, which is grounded in federal statutes_and
accordingly, federal law governs the instant action. Vaca, 386 U.S. at 177 (intemal citations
omitted).

8. Additionally, substantive federal principles permit removal under federal question
jurisdiction where at least one of a plaintiffs claims is preempted by Section 301 of the Labor
Management Relations Act, 29 U.S.C. § 185 . Lingle v. Norge Dz'v. ofMagic Chej: Inc., 486 U.S.

399, 406 n. 5 (1988); Franchise Tax Bd. ofState OfCal v. Constr. Laborers Vacation Tr. For S.

Case 3:18-cv-30188 Document 1 Filed 11/26/18 Page 5 of 9

Californfa, 463 U.S. 1, 23 (Section 301 possesses preemptive force). Thus, “[i]f the resolution of
a state~law claim depends upon the meaning of a collective bargaining agreement, the application
of state law. . .is pre-empted.” Lingle, 486 U.S. at 399. For pre-emption purposes, the term “labor
contract” also includes union constitutions and bylaws. See, e.g., Wall v. Constr. & Gen.
Laborers ’ Union, focal 23 0, 224 F.3d 168. 178 (2d Cir. 2000). Importantly, a complaint need
not specifically allege a violation of the labor contract to be preempted by Section 301. lf the
resolution of the dispute is “substantially dependent upon analysis of the terms of [a collective
bargaining agreement],” then the dispute is treated as a dispute regarding the collective
bargaining agreement and is preempted AIlis-Chalmers Corp. v. Lueck, 471 U.S. 202, 220
(1985).

9. Within the three-pages of its Complaint, the Union alleges, inter alfa, that
Defendant has failed to pay employees for compensable work performed during lunch periods.
Plaintiff’ s Complaint, which is vaguely and desultorily pled, does not at all address a crucial
element of its action, namely, whether Eversource knew or should have known that employees
were performing work during meal breaks and did not pay them for their time. See Ruelz' v.
Baystate Health, Inc., 835 F.3d 53, 62-63 (lst Cir. 2016) (noting that the Massachusetts Wage
Act and Overtime Act require that wages be paid for all work the employer “suffers or permits to
be done” and further finding, in an action for unpaid wages and overtime pay for work performed
outside of employees’ approved shifts, that determination of employer’s actual or constructive
knowledge would be key to resolution of dispute); see also Raposo v. Garelick Farms, LLC. , 293
F.R.D. 52, 56 (D. Mass. 2013). Resolution of the instant dispute will likely involve a

determination of Defendant’s actual or constructive knowledge regarding the employees’ alleged

Case 3:18-cv-30188 Document 1 Filed 11/26/18 Page 6 of 9

unpaid work, the performance of which Defendant does not concede. With regard to constructive
knowledge, the issue must be considered “in view of the employer’s ‘duty. . .to inquire into the
conditions prevailing in his business.’ ” Vitali v. Reit Mgmt. & Research, LLC, 88 Mass.App.Ct.
99, 103 (2015) (alteration in original) (quoting GuHKir/zg Shrimp Co. v. Wirrz, 407 F.2d 508, 512
(5th Cir. 1969)). Furthermore, Plaintiff’s Complaint does not address whether employees might
have voluntarily waived their meal breaks, in accordance with the collective bargaining
agreement between the parties. See An Advisoryj$'om the Attomey General ’s Faz'r Labor and
Business Practices Divisz`on on Meal Periods, Mass. Art ’y Gen Advisory 94/2 (1994). Such
inquiries may not be limited to facts, but rather, are enmeshed with analyses regarding the
employer’s duty to inquire into what workers are doing, what reasonable diligence the employer
must perform to ensure that unauthorized work is not being performed, and the potential rights of
employees to waive certain contractual entitlements of employment Ruelz', 835 F.3d at 63.

10. Theaforernentioned inquiries into Eversource’s obligations and employees’
potential waivers of entitlements necessarily require an interpretation of multiple provisions of
the collective bargaining agreement, including provisions specifying whether work hours can be
changed without Eversource’s permission; and management rights provisions giving Eversource
the right to create workplace rules and set schedules See Martin v, Shaw ’S Supermarkets, Inc. ,
105 F.3d 40, 43-44 (1 st Cir. 1997) (holding that plaintist claim would require interpretation of
the management rights clause of the collective bargaining agreement, and was therefore
preempted); see also Fant v. New Eng. Power Serv. Co., 239 F.3d 8, 16 (1st Cir. 2001) (citing
the management rights clause of the collective bargaining agreement in support of its holding that

plaintiff’ s claims were completely preempted).

Case 3:18-cv-30188 Document 1 Filed 11/26/18 Page 7 of 9

11. ln addition, to the extent that this suit may precipitate claims by individual
employees that the Union violated its duty of fair representation, as discussed above, such claims
will likely require not only an interpretation of a collective bargaining agreement, Vaca, 386 U.S.
at 183-85, but also the Union’s constitution and bylaws. Pruz'rt v. Carpemers ’ Local Um`on No.
225 ofUnitea' Bha’.l ofCarpemers & Joiners ofAm. , 893 F.2d, 1216, 1218-19 (11th Cir. 1990)
(because union constitutions are a contract between a union and its members governed by Section
301, cases requiring its interpretation are also preempted and removable). Accordingly, the
interpretation and application of the rights and duties conferred by the collective bargaining
agreement, the Union’s constitution, and the Union’s bylaws are relevant to the resolution of the
employees’ claims.

M

12. Venue is proper in this District and Division under 28 U.S.C. § 1446(a) because
this District and Division embraces Hampden County, l\/lassachusetts, where this action is
currently pending in Massachusetts Superior Court. Defendant reserves the right to seek transfer
to another district and/or division in accordance with Rule 40.1(f) of the Local Rules of the
United States District Court for the District of Massachusetts.

NOTICE AND RESERVATION OF RIGHTS

13. Defendant will promptly file a Notice to Plaintiff of filing of` this Notice of
Removal (attached hereto as Exhibit B) and a copy of the Notice of Removal with the clerk of
the Superior Court, Hampden County, Commonwealth of Massachusetts, where this action has

been pending, pursuant to 28 U.S.C. § 1446(d) (attached hereto as Exhibit C).

Case 3:18-cv-30188 Document 1 Filed 11/26/18 Page 8 of 9

14. Pursuant to Local Rule 81.1(a), Defendant will obtain certified or attested copies

of the docket sheet and all pleadings in the state court action and will file them in this Court

within twenty-eight (28) days. Additionally, pursuant to Local Rule 5.4(f), Defendant will also

file a disk with the clerk’s office, containing the state court record in .pdf format.

15. By filing this Notice of Removal, Defendant is not making a general appearance

and is not waiving its rights to raise any defenses and/or grounds for dismissal pursuant to Rule

12 of the Federal Rules of Civil Procedure and/or any other applicable rules.

Dated: November 26, 2018

Respectfully submitted,

WESTERN MASSACHUSETTS ELECTRIC
COMPANY d/b/a Eversource Energy,

By its Attorneys,

/-'S / OAY>{;./:MM '

Daniel S. Field, Esq. (BBO #560096)
Deepa K. Desai, Esq. (BBO # 696574)
MORGAN, BROWN & JOY, LLP
200 State Street, llth Floor

Boston, MA 02109

(617) 523-6666

(617) 367-3125 (Fax)
dfield@morganbrown.com
ddesai@morganbrown.com

Case 3:18-cv-30188 Document 1 Filed 11/26/18 Page 9 of 9

Certif`icate of Service

I, Deepa K.'Desai, hereby certify that on this 26th day of November 2018, I have caused a
true and correct copy of the foregoing to be served via first-class mail upon plaintiffs counsel,
James O. Hall, Esquire, 403 Highland Avenue, Somerville, MA 02144.

/5'/ C>z /;AQ.¢JMM;

Deepa K. Desai

